DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 06/30/2021.
Response to arguments
Claims 1, 5, 7, 14, 15, 19 and 20 have been amended. Claim 6 is cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-5, 7-19 and 20 are allowed. 
Allowable Subject Matter
Claims 1-5, 7-19 and 20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Bonica et al. (US PG Pub 2017/0279709) and Venkataswami et al. (US PG Pub 2015/0312153).
Regarding in claims 1, 15 and 20, the prior art of record (in particular Bonica, discloses method for forwarding network traffic using minimal Forwarding Information Bases (FIBS) and may include (1) identifying a Routing Information Base (RIB) that includes a set of routes that define paths to destinations both inside and outside a network and then (2) creating a FIB that includes a subset of active routes whose size is below a size threshold by (A) importing, from the set of routes within the RIB and and (B) excluding, from the FIB, low-traffic external routes that define paths to destinations outside the network. 
Venkataswami, provides a network failure is detected, the change in network topology is used to adjust the load sharing values and the load sharing value for each 
However, none of Bonica, Venkataswami and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to identifying a plurality of active paths that lead from the network device to a destination device of the route installed in the forwarding information base, wherein identifying the plurality of active paths comprises: accessing, in the forwarding information base, a unilist entry that identifies a list of unicast next hops included in the plurality of active paths that lead from the network device to the destination device; and identifying, based at least in part on the unilist entry accessed in the forwarding information base, the unicast next hops included in the plurality of active paths as recited in the context of claims 1, 15 and 20. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-5, 7-14 and 16-19 depend from claims 1, 15 and 20 are allowed since they depend from allowable claims 1, 15 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/28/2021